108 F.3d 337
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.GROWERS AGAINST SENSELESS TREE REMOVAL, an unincorporatedassociation of citrus growers;  Ronnie Adam;Stanley Gillette;  M & M Ranch, aCalifornia generalpartnership,Plaintiffs-Appellants,v.CENTRAL CALIFORNIA TRISTEZA ERADICATION AGENCY;  CentralValley Pest Control District;  Tulare County Pest ControlDistrict;  Southern Tulare County Citrus Pest ControlDistrict;  Kern County Citrus Pest Control District;  Stateof California, Defendants-Appellees.
No. 96-15472.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 2, 1996.*Decided Dec. 17, 1996.

Before:  SNEED, TROTT, and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Growers Against Senseless Tree Removal (GASTR) and three citrus growers appeal the district court's interlocutory orders (1) dismissing GASTR as a party to this action, and (2) denying the growers' motion for a preliminary injunction.  We dismiss the appeal.


3
In their reply brief, the growers concede that their appeal from the preliminary injunction order is moot because the Tulare County Pest Control District, within which they all are located, has withdrawn from the tree removal agreement at issue.  Accordingly, this portion of the appeal is dismissed.


4
GASTR seeks to appeal from the district court's partial dismissal order entered on November 16, 1995.  We lack jurisdiction to review the November 16 order because it was final only as to GASTR, and the district court did not direct the entry of judgment pursuant to Fed.R.Civ.P. 54(b).  See 28 U.S.C. § 1291.


5
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Appellees' motion for judicial notice is granted


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3